DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-2 are allowed.
Regarding independent claim 1, Okita et al. (US 2018/0012802 A1) discloses a workpiece processing method of processing a workpiece 12 (“semiconductor wafer”- ¶0060) provided with a plurality of bumps 10 (“bump”- ¶0060) in each of a plurality of regions partitioned by a plurality of streets 16 (“dividing regions”- ¶0062) set on a front surface side of the workpiece 12 (see Fig. 1B), the method comprising: 
a coating step of coating a whole of the front surface of the workpiece 12 with a curable resin 28 (“mask”, which comprises a curable resin material- ¶¶0072, 0078) such that the curable resin 28 enters gaps between the bumps 10 and the front surface and the bumps 10 are embedded in the curable resin 28 (see Fig. 1G); 
a laser beam applying step of applying a laser beam having such a wavelength as to be absorbed by the curable resin 28 to the curable resin 28 along each street 16, to thereby remove the curable resin 28 on each street 16 (¶¶0080, 0089-0092) (see Fig. 1K); and
a dividing step of supplying a gas plasma to the workpiece 12 to divide the workpiece 12 along each street 16 into individual device chips with the curable resin 28 as a mask 28, after the laser beam applying step (¶¶0081-0083) (see Fig. 1I).
Okita et al. does not expressly disclose wherein the method comprises a holding step of holding the workpiece with the front surface of the workpiece directed downward so as to face an upper surface side of a base supplied with a fluid curable resin, a coating step of moving the workpiece downward to press the front surface side of the workpiece against the curable resin, thereby coating a whole of the front surface of the workpiece with the curable resin such that the curable resin enters gaps between the bumps and the front surface and the bumps are embedded in the curable resin, a curing step of curing the curable resin to form a resin film, and the associated steps with processing the resin film.
Thus, regarding independent claim 1, the claim is allowed, because the prior art of record including Okita et al., either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “a holding step of holding the workpiece with the front surface of the workpiece directed downward so as to face an upper surface side of a base supplied with a fluid curable resin”, “a coating step of moving the workpiece downward to press the front surface side of the workpiece against the curable resin, thereby coating a whole of the front surface of the workpiece with the curable resin such that the curable resin enters gaps between the bumps and the front surface and the bumps are embedded in the curable resin” and “a curing step of curing the curable resin to form a resin film”.
Claim 2 is allowed as being dependent on allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yokoi et al. (US 2018/0185964 A1), which discloses a workspace processing method comprising dividing a workpiece into individual device chips comprising a laser beam and gas plasma applying steps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/Primary Examiner, Art Unit 2895